Title: James Madison to James Maury, 31 July 1832
From: Madison, James
To: Maury, James


                        
                            
                                Dr. sir.
                            
                            
                                
                                    
                                
                                July 31. 1832.
                            
                        
                        I have recd. your favor of the 19th.
                        You could not probably have chosen a spot more favorable to a continuance of your vigorous health, on which I
                            congratulate you, than Schooleys mountain; nor one better guarded against the formidable Cholera which it is said has
                            never visited insulated and elevated situations.
                        My own health has much declined since you left us. My rheumatic inmate had been undermining it for a long
                            time and a late bilious attack has reduced me very low. I have been gaining a little since I recovered from it, but so
                            slowly that I am for the most part in or upon my bed.
                        Mrs. Madison has been quite unwell for several days and is so still. She will speak for herself in a few
                            lines to Miss Maury as soon as she is able.
                        I thank you, for the English newspapers which I have just forwarded to Dr. Dunglison. I wish your son in
                            Liverpool not to be at the trouble of sending them to me. We generally see as much of them extracted into our own and of
                            the latest dates, as I can now read. Accept My dr. sir my best respects & all my good wishes for yourself, and your son & daughter.
                        
                            
                                J. M.
                            
                        
                    